Citation Nr: 0205376	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  95-19 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim seeking service connection for a 
left ankle disorder.  

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim seeking service connection for a 
left foot disorder.  

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim seeking service connection for a 
skin rash on a direct basis.  

4.  Entitlement to service connection for a lipoma.  

5.  Entitlement to service connection for chronic headaches 
on a direct basis (claimed as migraine headaches) and as a 
manifestation of an undiagnosed illness.  

6.  Entitlement to service connection for chronic bilateral 
knee pain on a direct basis (claimed as bilateral knee 
disorder) and as a manifestation of an undiagnosed illness.  

7.  Entitlement to service connection for chronic bilateral 
elbow pain as a manifestation of an undiagnosed illness, to 
include the issue of whether a substantive appeal was timely 
filed.  


REPRESENTATION

Veteran represented by:  Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
February 1989 to April 1992, including service in the 
Southwest Asia theater of operations from October 12, 1990, 
to April 14, 1991.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In March 1995 the veteran filed a timely 
notice of disagreement.  The RO subsequently issued a 
statement of the case, and the veteran perfected his appeal 
in May 1995.  The Board issued a decision on the appealed 
issues in December 2000, and the veteran ultimately appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  The Secretary of Veterans Affairs and the 
appellant, as parties to the litigation, filed a joint motion 
for remand in August 2001, which the Court granted in 
September 2001. 

As will be discussed herein, the veteran has expressly 
withdrawn his appeal with regard to all issues in appellate 
status except one, i.e., increased rating for post-traumatic 
stress disorder (PTSD), in a statement received in April 
2002.  

The Board notes that the veteran's statement of withdrawal 
indicates his intent to continue a claim of entitlement to a 
total disability rating based upon individual unemployability 
due to service-connected disability (TDIU).  That matter has 
not been before the Board, and the RO does not appear to have 
issued a rating decision as to that issue.  To the extent 
that the April 2002 statement represents a claim of 
entitlement to TDIU, it is referred to the RO for appropriate 
consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 
(Board is without jurisdiction to consider issues not yet 
adjudicated by RO).  The Board wishes to make it clear that 
it intimates no conclusion as to the outcome of any such 
claim.


FINDING OF FACT

In a written and signed statement dated in February 2002, 
which was forwarded to the Board by his attorney in April 
2002, the veteran expressed his desire to withdraw all claims 
pending on appeal before the Department of Veterans Affairs, 
except his claim for an increased rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the veteran's substantive 
appeal as to the issues of reopening a claim seeking service 
connection for a left ankle disorder; reopening a claim 
seeking service connection for a left foot disorder; 
reopening a claim seeking service connection for a skin rash 
on a direct basis; service connection for lipoma; service 
connection for chronic headaches on a direct basis (claimed 
as migraine headaches) and as a manifestation of an 
undiagnosed illness; service connection for chronic bilateral 
knee pain on a direct basis (claimed as bilateral knee 
disorder) and as a manifestation of an undiagnosed illness; 
and service connection for chronic bilateral elbow pain as a 
manifestation of an undiagnosed illness, to include the issue 
of whether a substantive appeal was timely filed, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in August 1992, the RO denied the 
veteran's claims of entitlement to service connection for a 
left ankle disorder, a left foot disorder, and a skin 
disorder.  An RO rating decision dated in December 1993 
continued to deny the veteran's claims of entitlement to 
service connection for left ankle, left foot, and skin 
disorders.  

Subsequently, in a rating decision dated in February 1995, 
the RO denied the veteran's claims of entitlement to service 
connection for a left ankle disorder, headaches, a bilateral 
knee disorder, lipoma, a skin rash, and a left foot disorder.  
At that time, the RO also granted service connection for 
PTSD, for which it assigned an evaluation of 10 percent, and 
denied a compensable evaluation for service-connected post-
operative lacrimal duct obstruction of the left eye with 
history of epiphora.  In March 1995, the veteran filed a 
timely notice of disagreement.  The RO subsequently provided 
the veteran a statement of the case.  The veteran perfected 
his appeal in May 1995, and the issues were certified to the 
Board.

In a subsequent rating decision dated in January 1997, the RO 
increased the evaluation of the veteran's service-connected 
PTSD from 10 percent to 50 percent.  However, in AB v. Brown, 
6 Vet. App. 35 (1993), the United States Court of Appeals for 
Veterans Claims (Court) held that, on a claim for an original 
or increased rating, the veteran will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it therefore follows that such a claim 
remains in controversy where less than the maximum benefit 
available has been awarded.  Therefore, that issue remained 
in appellate status.

The Board determined, in its decision of December 2000, that 
the August 1992 and December 1993 RO rating decisions were 
final and that new and material evidence had not been 
submitted to warrant reopening claims seeking service 
connection for left ankle, left foot, and skin disorders on a 
direct basis.  In addition, the Board concluded that the 
veteran was not entitled to service connection for a skin 
rash claimed as a manifestation of an undiagnosed illness.  
The veteran's disability rating for service-connected 
lacrimal duct obstruction of the left eye with history of 
epiphora was increased from 0 percent to 10 percent.  The 
issues of service connection for lipoma, headaches, a 
bilateral knee disorder, and chronic bilateral elbow pain, 
and an increased evaluation for PTSD were remanded to the RO 
for further development.  

As mentioned in the Introduction, above, the veteran appealed 
the Board's decision to the Court and, in August 2001, the 
parties filed a joint motion for remand.  No error by the 
Board was alleged; the parties to the litigation determined 
that changes in law brought about by legislation and judicial 
precedent required further review by the Board.  They 
requested that the Court vacate and remand the Board's 
decision as it related to the issues of whether new and 
material evidence had been submitted to warrant reopening 
claims of service connection for a left ankle disorder, a 
left foot disorder, and a skin rash on a direct basis.  The 
parties requested that the Court not vacate the Board's 
decision as it pertained to the issues of service connection 
for lipoma, headaches, a bilateral knee disorder, and chronic 
bilateral elbow pain, and increased ratings for service-
connected PTSD and post-operative lacrimal duct obstruction 
of the left eye with history of epiphora (as noted above, the 
Board had remanded all of those issues except that pertaining 
to the left eye, as to which the Board had granted an 
increased rating).  Also, the parties requested that the 
issue of service connection for a skin rash claimed as a 
manifestation of an undiagnosed illness be dismissed by the 
Court.

By order dated in September 2001, the Court granted the joint 
motion.  The Court expressly vacated and remanded the issues 
of whether new and material evidence had been submitted to 
reopen the claims seeking service connection for a left ankle 
disorder; a left foot disorder; and a skin rash on a direct 
basis.  Thus, those issues were restored to pending status 
before the Board.  The Court ordered that the judicial appeal 
as to the remaining issues was dismissed.

As a result of the Court's order, the Board's December 2000 
denial of the claim of service connection for a skin rash 
claimed as a manifestation of an undiagnosed illness is 
final, since the Court dismissed the judicial appeal of the 
Board's decision.  For the same reason, the Board's grant of 
an increased rating, from zero percent to 10 percent, for 
service-connected lacrimal duct obstruction of the left eye 
with history of epiphora is also final.  Thus, neither of 
those issues needs to be dealt with further, because neither 
is any longer on appeal before the Board.

With regard to the remaining issues, which were remanded by 
the Board in the December 2000 decision, the Court's 
dismissal of the judicial appeal left them in appellate 
status, pending further development by the RO.  Those issues 
are service connection for lipoma, headaches, bilateral knee 
pain, and bilateral elbow pain, as well as increased rating 
for PTSD.  

In a statement signed by the veteran, dated in February 2002, 
he indicated, "It is my wish to drop all benefit claims I 
currently have before the Department of Veterans Affairs 
except for my claim of entitlement to an increased schedular 
rating for PTSD and total disability due to individual 
unemployability."  The veteran's attorney transmitted the 
above statement to the Board via a telefaxed letter in April 
2002.  The attorney stated, in part, "Since his claim for 
PTSD was remanded to the Regional Office in December 2000, 
there is nothing more for [the Board] to accomplish in this 
case at this time.  It is therefore requested that [the 
veteran's] claims folder be returned to the Regional Office 
as soon as possible so that the RO can begin fulfilling the 
dictates of the December 2000 [Board] remand."

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2001).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  

The Board notes that the veteran's statement, endorsed by his 
attorney, constitutes written withdrawal of his substantive 
appeal with regard to all issues currently pending on appeal 
before the Board, except for the issue of increased rating 
for PTSD.  Hence, other than in the PTSD matter, there remain 
no allegations of errors of fact or law for appellate 
consideration with regard to any issues.

We recognize that the issues of service connection for 
lipoma, headaches, a bilateral knee disorder, and a bilateral 
elbow disorder were remanded to the RO for further 
development, in the Board's December 2000 decision (as was 
the issue of increased rating for PTSD).  A remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board.  38 C.F.R. § 20.1100 (2001).  
Therefore, issues remanded by the Board remain within our 
appellate jurisdiction until they are resolved to the 
veteran's satisfaction or until they are withdrawn.  
Moreover, as discussed above, the veteran may withdraw his 
substantive appeal with regard to those issues at any time 
before the Board reaches a decision on the merits of his 
claim.  See 38 C.F.R. § 20.204.  

In view of the foregoing, due to the veteran's withdrawal of 
his appeal to the extent he has requested, the Board no 
longer has jurisdiction to review an appeal with regard to 
the issues of whether new and material evidence has been 
submitted to warrant reopening claims of service connection 
for left ankle, left foot, and skin disorders.  The Board 
also lacks jurisdiction to review an appeal seeking an 
service connection for lipoma, headaches, a bilateral knee 
disorder, and/or a bilateral elbow disorder.  As a result, 
those issues must be dismissed, and neither the Board nor the 
RO need address them any further at this time.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2001).  



ORDER

The appeal to reopen a claim seeking service connection for a 
left ankle disorder is dismissed.  

The appeal to reopen a claim seeking service connection for a 
left foot disorder is dismissed.  

The appeal to reopen a claim seeking service connection for a 
skin rash on a direct basis is dismissed.  

The appeal of entitlement to service connection for lipoma is 
dismissed.  

The appeal of entitlement to service connection for chronic 
headaches on a direct basis (claimed as migraine headaches) 
and as a manifestation of an undiagnosed illness is 
dismissed.  

The appeal of entitlement to service connection for chronic 
bilateral knee pain on a direct basis (claimed as bilateral 
knee disorder) and as a manifestation of an undiagnosed 
illness is dismissed.  

The appeal of entitlement to service connection for a chronic 
bilateral elbow pain as a manifestation of an undiagnosed 
illness, to include the issue of whether a substantive appeal 
was timely filed, is dismissed.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

